DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Karin Williams on 05/25/2021.
The application has been amended as follows: 
	In the Claims:
	Regarding claim 1:
In line 52, delete the phrase “rotary member of each of” and replace with:
--rotary member of one of—
In line 54, delete the phrase “elastic member of each of” and replace with:
--elastic member of said one of—
In line 55, delete the phrase “the first fitting portion of each of” and replace with:
-- the first fitting portion of said one of—
In line 56, delete the phrase “the rotary member of each of” and replace with:
-- the rotary member of said one of—
Regarding claim 15:
In line 2, delete the phrase “elastic member of each of” and replace with:
--elastic member of said one of—
In line 3, delete the phrase “rotary member of each of” and replace with:
--rotary member of said one of—
Regarding claim 17:
In line 2, delete the phrase “portion of the cover of each of” and replace with:
--portion of the cover of said one of—
In line 3, delete the phrase “first fitting portion of each of” and replace with:
--first fitting portion of said one of—
In line 4, delete the phrase “rotary member of each of” and replace with:
--rotary member of said one of—
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Although many of the claimed elements are known in the prior art, the examiner finds that the combination of positively required structure along with the intended use language recited in the only independent claim would require hindsight to apply art and/or a piece-meal rejection. More specifically, once the independent claim requires the first fitting portion of the rotary member of each of the two automatic winding mechanisms being provided with two slots, with the second fitting portion of the elastic member of each of the two automatic winding mechanisms extending through the two slots of the first fitting portion of each of the two automatic winding mechanisms and being hooked on the first fitting portion of the rotary member of each of the two automatic winding mechanisms, with the cover of each of the two automatic winding mechanisms is provided with a retaining portion mounted on an end of the first fitting portion of the rotary member of each of the two automatic winding mechanisms, with the second fitting portion of the elastic member of each of the two automatic winding mechanisms being secured to the first fitting portion of the rotary member of each of the two automatic winding mechanisms, and with the rotary member of each of the two automatic winding mechanisms having a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R SHEPHERD whose telephone number is (571)272-5657.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on (571) 272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/M.S./Examiner, Art Unit 3634                                                                                                                                                                                                        

/DANIEL P CAHN/Primary Examiner, Art Unit 3634